United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
DEPARTMENT OF THE ARMY,
Fort Polk, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1046
Issued: November 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 26, 2013 appellant, through her attorney,filed a timely appeal from an Office
of Workers’ Compensation Programs’ (OWCP) decision dated February 20, 2013. Pursuant to
the Federal Employees’ Compensation Act1(FECA) and 20 C.F.R §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s
compensation benefits effective August 13, 2012 pursuant to 5 U.S.C. § 8106(c).
FACTUAL HISTORY
Appellant, a 41-year-old nursing assistant, injured her right ankle on June 30, 2009 when
she fell to the floor while getting out of a chair. She filed a claim for benefits, which OWCP

1

5 U.S.C. § 8101 et seq.

accepted for right ankle fracture and nonunion of right ankle fracture. Appellant received
compensation for temporary total disability.
On June 14, 2010 appellant underwent right foot bone graft surgery to repair the distal
fibula. The procedure was performed by Dr. J. David DeLapp, Board-certified in orthopedic
surgery.
In a January 4, 2012 report, Dr. Michael Dole, Board-certified in internal medicine,
advised that appellant had chronic pain syndrome. Appellant experienced chronic right ankle
pain with a history of ankle fracture. Dr. Dole advised that she had been released to return to
work at light to sedentary duty. He advised that Dr. Oghale Eleyae, a specialist in podiatry,
ordered a pad or ankle/foot arthosis for her right foot to ameliorate an antalgic gait.
Dr. Dolestated that this was reasonable and would improve her ability to walk.
In a February 4, 2012 report, Dr. Eleyae noted appellant’s history of right foot pain and
trauma. Appellant developed arthritis in her right ankle and experienced sharp and burning pain
with walking. Dr. Eleyae stated that shealso had chronic regional pain syndrome. Appellant was
restricted to a desk chair but still complained of pain and swelling to her right foot and ankle
after sitting for long periods. Dr. Eleyae advised that she would not be able to continue working
at light-duty limitations. He recommended that appellant be referred to her primary care
physician for a disability evaluation.
In order to determine appellant’s current condition and work capacity, she was referred to
Dr. John P. Sandifer, Board-certified in orthopedic surgery. In a report dated February 14, 2012,
Dr. Sandifer stated that she had continued complaints of right foot and ankle pain with numbness
and had developed reflex sympathetic dystrophy. Appellant also had additional surgery for
extensive tendon repair. Dr. Sandifer advised that she had a history of a fractured right shoulder,
secondary to a fall.
Dr. Sandifer found that appellant was not able to return to her employment as a nursing
assistant, but she could work at a limited sedentary job. He outlined restrictions of no standing
for more than 15 to 20 minutes at a time or more than 2 hours in an 8-hour day. Dr. Sandifer
asserted that appellant needed to elevate her foot and ankle frequently, during the day. In a work
capacity evaluation accompanying his report,headvised that she could workeight hours a day
with intermittent sitting for no more than four hours a day; walking, standing and lifting not
exceeding five pounds for no more than one-hour a day; pushing and pulling not exceeding five
pounds for no more than two hours a day; and no bending, stooping, squatting, kneeling or
climbing.
On March 9, 2012 appellant advised the employing establishment that she was
requestingleave without pay because of a right shoulder greater tuberosity fracture and in light of
Dr. DeLapp’s work restrictions. She stated that she would be off work for two to three months
and might require surgery.
On March 14, 2012 Dr. DeLapp agreed with Dr. Sandifer’s opinion that appellant could
work an eight-hour day within the listed restrictions, for one year.

2

On March 30, 2012 the employing establishment offered appellant a job as a modified
nursing assistant based on the restrictions of Dr. Sandifer and as approved by Dr. DeLapp. The
job entailed calling patients to verify appointments; taking vital signs while sitting down or
intermittently standing up; advising patients of their appointment time; advising patients to
reschedule appointments if they cancelled; providing patients with the appointment line number
to reschedule appointments; bringing specimens to the lab twice a day; communicating closely
with providers and coworkers; attending a four-hour BLS class; intermittently weighing adult
patients by having them step on a scale and using a computer with her left hand and arm only.
The employing establishment indicated that appellant would be provided with a foot stool to
elevate her right ankle and would be permitted to intermittently stand up and move around as
needed.
On March 30, 2012 appellant accepted the modified job offer.
In an April 5, 2012 report, Dr. DeLapp stated that appellant still had pain and swelling in
her right ankle but felt much better. Appellant’s condition was essentially the same and had
stabilized since her distal fibula procedure. Dr. DeLapp related that her supervisors believed that
she could continue to perform light duty, though she did not think they had made any
accommodations for her. He advised thatappellant was under the influence of prescription
narcotics and felt very distraught and anxious about her multiple problems, including her foot,
ankle and hip.
Dr. DeLapp advised that x-rays of her right ankle showed a well-healed distal fibula
previous nonunion, with intact hardware, no evidence of loosening and no acute bony
abnormalities. Appellant had a negative bone scan for complex regional pain syndrome.
Dr. DeLapp advised that she could continue at light duty pursuant to the functional capacity
evaluation submitted with his report. In a Form CA-17he set forth restrictions of intermittent
simple grasping and fine manipulation for four hours a day; intermittent sitting, standing and
walking for no more than four hours a day; intermittent bending, stooping twisting, pulling,
pushing and reaching above her shoulder for no more than one hour a day and intermittent lifting
not exceeding 10 pounds for no more than one hour a day.
In a memorandum dated May 17, 2012, the employing establishment advised that
appellant had accepted the modified nursing assistant’s job offer on March 30, 2012 and worked
that day. On April 3, 2012; however, appellant contacted her supervisor and requested that she
be placed in a leave without pay status.
By letter dated June 6, 2012, OWCP advised the claimant that the offered position was
suitable, advised her of the sanctions for abandoning suitable work and allowed her 30 days to
reply.
On July 6, 2012 OWCP advised appellant that the modified nursing assistant job was
suitable and that, pursuant to section 8106(c)(2), she had 15 days to either return to the job or
provide a reasonable explanation for refusing the offer; otherwise her entitlement to
compensation benefits would be terminated. Appellant did not respond.

3

By decision dated August 13, 2013, OWCP terminated appellant’s compensation benefits
on the grounds that she abandoned suitable work. It found that the position offered by the
employing establishment was within her treating physician’s prescribed work restrictions. The
medical evidence established that appellant was capable of performing the modified nursing
assistant’s job. It also noted that she had been afforded the requisite 15-day notice and
opportunity to comply with 5 U.S.C.§8106(c).
By letter dated August 23, 2012, counsel requested an oral hearing, which was held on
December 7, 2012. Appellant testified that she returned to work after being on disability for two
to three months due to a nonwork-related right shoulder fracture.Although she accepted the job,
she asserted that she was unable to workdue to pain in her right foot, leg and hip and right
shoulder. Appellantcontended that reflex sympathy dystrophy affected her ability to work. She
stated that she had become addicted to pain medication which had affected her mental condition
and her ability to drive.
Following the hearing the employing establishment submitted a January 9, 2013
statement fromYvonne Johnson, an injury compensation specialist, who stated that on March 30,
2012 appellant was afforded the opportunity to return to work within restrictions provided by her
treating physicians and by Dr. Sandifier, the referral physician. Appellant returned to work for
one day and then requested that her supervisor place her in a leave without pay status in order to
complete a course of physical therapy. With regards to the right shoulder injury referenced by
appellant at the hearing, Ms. Johnson stated that management was initially made aware of it on
February 16, 2012, the day prior to a previously scheduled light duty return to work. Following
a period of shoulder-related disability, appellant was offered modified duty on March 9, 2012.
Ms. Johnson noted that appellant accepted the job but then requested to be placed in a leave
without pay status due to her shoulder injury. Finally, she asserted that appellant was given
multiple opportunities to report for the modified job and that transportation options such as an
agency vanpool were available to assist her in getting to and from work.
By decision dated February 20, 2013, OWCP’s hearing representative affirmed the
August 13, 2013 decision.
LEGAL PRECEDENT
Section 8106(c) of FECA provides in pertinent part, “A partially disabled employee who
(2) refuses or neglects to work after suitable work is offered ... is not entitled to compensation.”2
It is OWCP’s burden to terminate compensation under section 8106(c) for refusing to accept
suitable work or neglecting to perform suitable work.3 The implementing regulations provide
that an employee who refuses or neglects to work after suitable work has been offered or secured
for the employee has the burden of showing that such refusal or failure to work was reasonable
or justified and shall be provided with the opportunity to make such a showing before
entitlement to compensation is terminated.4 To justify termination, OWCP must show that the
2

Id. at § 8106(c).

3

Joyce M. Doll, 53 ECAB 790 (2002).

4

20 C.F.R. § 10.517(a).

4

work offered was suitable and that appellant was informed of the consequences of her refusal to
accept such employment.5 In determining what constitutes “suitable work” for a particular
disabled employee, OWCP considers the employee’s current physical limitations, whether the
work is available within the employee’s demonstrated commuting area, the employee’s
qualifications to perform such work and other relevant factors.6 Section 8106(c) will be
narrowly construed as it serves as a penalty provision which may bar an employee’s entitlement
to compensation based on a refusal to accept a suitable offer of employment.7
The issue of whether an employee has the physical ability to perform a modified position
offered by the employing establishment is primarily a medical question that must be resolved by
medical evidence.8 It is well established that OWCP must consider preexisting and subsequently
acquired conditions in the evaluation of suitability of an offered position.9
ANALYSIS
OWCP terminated appellant’s monetary compensation effective August 13, 2013 on the
grounds that she refused a March 30, 2012 offer of suitable work. It found that the weight of the
medical evidence established that the modified nursing assistant’s position was within the
physical restrictions set forth by Dr. Sandifer, the referral physician and by Dr. DeLapp her
treating physician. The restrictions were incorporated into the March 30, 2012 job offer. The
position description described the duties and physical requirements of the offered position, and
Dr. DeLapp indicated that the offered position was reasonable and acceptable. While appellant
asserted that pain from her nonwork-related right shoulder condition and her reflex sympathy
dystrophy condition prevented her from performing the position, she submitted no medical
evidence to establish that she was disabled from performing the duties of the modified job due to
her shoulder condition. While she asserted at the hearing that she quit working after one day due
to the effects of her right ankle and right shoulder conditions, she submitted no factual or
medical evidence to support her assertion. The only contemporaneous medical evidence consists
of the April 5, 2012 report from Dr. DeLapp, a treating physician, who examined appellant and
noted her complaints of right ankle and right hip pain but found that she was able to perform the
light-duty job as long as she adhered to her prescribed medical restrictions. Dr. DeLapp opined
that appellant’s right ankle had healed since his June 2010 fusion procedure and that her
condition was essentially stable and manageable. He did not address any disability due to
shoulder pain. Dr. DeLapp further stated that a bone scan had ruled out a diagnosis of reflex
sympathy dystrophy. OWCP properly determined that the job it offered appellant on June 6,
2012 was suitable and within her physical capabilities.

5

Linda Hilton, 52 ECAB 476 (2001); Maggie L. Moore, 42 ECAB 484 (1991), reaff’d on recon., 43 ECAB
818 (1992).
6

20 C.F.R. § 10.500(b); see Ozine J. Hagan, 55 ECAB 681 (2004).

7

Gloria G. Godfrey, 52 ECAB 486 (2001).

8

Gayle Harris, 52 ECAB 319 (2001).

9

Richard P. Cortes, 56 ECAB 200 (2004).

5

After OWCP established that the offered work was suitable, the burden shifted to
appellant to show that her refusal was reasonable or justified.10 Appellant testified at the hearing
that her right ankle, right shoulder and reflex sympathy dystrophy conditions prevented her from
performing the modified nursing assistant’s job. On April 5, 2012 Dr. DeLapp found that she
was capable of performing light duty within her restrictions. The Board finds that appellant
failed to establish that the offered position was unsuitable. Appellant’s assertion that her right
ankle, right shoulder and reflex sympathy dystrophy conditions prevented her from performing
her job duties on March 30, 2013 is not supported by probative medical opinion. She has not
provided evidence sufficient to establish that the job offered to her required performance of any
duties beyond the work restrictions imposed by her physicians.
An employee who refuses or neglects to work after suitable work has been offered has
the burden of showing that such refusal to work was justified.11 Appellant has not submitted any
medical evidence indicating that her refusal to accept the March 2012 modified job offer was
reasonable or justified. Accordingly, she has failed to meet her burden to provide evidence
sufficient to warrant modification of the August 13, 2012 termination decision. The Board finds
that OWCP properly terminated appellant’s monetary compensation due to her refusal of suitable
work and that she did not thereafter establish that her refusal of suitable work was justified. The
February 20, 2013 decision of OWCP’s hearing representative is affirmed.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation
pursuant to 5 U.S.C. § 8106(a).

10

M.S., Docket No. 06-797(issued January 31, 2007).

11

5 U.S.C. § 8106(c)(2)

6

ORDER
IT IS HEREBY ORDERED THAT the February 20, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 15, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

